Case 8:15-cv-00011-TPB-CPT Document 153-3 Filed 02/11/20 Page 1 of 1 PageID 1732

641 118 ExhibitC 335
TWEETS FOLLOWING FOLLOWERS

oy : August 2019 Paris has deleted about 1,100 “tweets”.
low eee

We wonder why...

Ree...

As of mid-January 2020 all but 21 "Tweets" have

View more photos been deleted.

Tweets &

S

Ne ret June 2019 9"

Umm, @TheBOF, why is one of your award-winning
organizations joking about death threats sent to #Oxebridge
for its reporting on their certification of a heroin smuggling
ting?

View details - «+ nun»

 
